El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Eustaquio Fuentes fué denunciado en una corte municipal y al ser juzgado de nuevo en grado de apelación por una corte de distrito fué condenado, contra cuyo fallo interpuso esta apelación.
*372La denuncia imputa al apelante la comisión de un delito menos grave (misdemeanor) consistente en que de una manera ilegal, voluntaria y maliciosa, dañó o destruyó bienes inmuebles propiedad de otra persona, o sea el bota-agua de un palomar compuesto dicbo bota-agua de diez planchas de zinc liso.
De la transcripción que tenemos ante nosotros de los autos de la corte de distrito aparece que el acusado hizo la alega-ción de no ser culpable y que se celebró el juicio, se dictó sentencia y que ésta fué apelada, pero no han sido traídas las pruebas que fueron presentadas.
Dos motivos alega el apelante para sostener su apelación, siendo el primero que la corte municipal y la de distrito carecían de jurisdicción para conocer de esta denuncia porque no aparece en ella el valor de los bienes destruidos. Según el artículo 511 del Código Penal comete delito menos grave (misdemeanor) toda persona que maliciosamente dañare o destruyere bienes muebles o inmuebles ajenos fuera de los casos especificados en otras partes del código, por lo que no exigiendo la ley cuantía determinada para que tal hecho sea constitutivo de un delito menos grave no era necesario que el valor de los objetos destruidos en este caso se hiciera constar en la denuncia porque no afecta al castigo que ha de serle impuesto (State v. Robinson, 32 Am. Dec. 670); y como la corte municipal tiene jurisdicción para conocer de delitos menos graves, según la sección 1173 de los Estatutos Revisados de 1911, no es sostenible el primer motivo de la apelación.
El segundo es que la denuncia ha debido ser más especí-fica e informar más detalladamente al apelante del hecho que so le imputa. Aparte de que no se estableció esa excepción en la corte inferior por lo que no puede alegarse ahora por-primera vez en este Tribunal Supremo, la denuncia es sufi-ciente porque informa al denunciado que destruyó volun-*373taria y maliciosamente nn bota-aguas de xm palomar ajeno compuesto de diez planchas de zinc liso.

La sentencia apelada debe ser confirmada.